                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY MAKOWSKI,                          :
    Plaintiff,                             :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
ANDREW M. SAUL,                            :        No. 19-3821
    Defendant.                             :

                                ORDER AND JUDGMENT

       AND NOW, on February 14, 2020, upon consideration of Plaintiff Gregory Makowski’s

Brief in Support of her Request for Review (doc. 8) and the Commissioner’s Response (doc. 9),

it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    _/s/ Timothy R. Rice__
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
